Andersen, J.
(dissenting in part, concurring in part) — I dissent from the majority opinion which holds that the state freedom of information act2 "provides a general personal privacy exemption". Until today, the act had no such provision in it. Through some incomprehensible alchemy, the majority somehow transforms this state's "freedom of information act" into a "government censorship of public records act". By writing this extremely broad overall exemption into the act, the majority enables every public agency and employee thereof to henceforth censor the public’s access to public records, all in the fair name of "personal privacy". This eviscerates the state's freedom of information act and moves the freedom of information cause one giant step backward.
The changes wrought by the majority opinion in existing public disclosure law and practice may tend to be obscured by the fact that access to the public records here in question is not denied outright by the majority (though this may occur on remand). These changes, however, are profound and require this dissent to go into the matter in sufficient detail so that the effects of the majority opinion become readily apparent.
What the majority is tampering with here is a direct enactment of the people. In 1972, the people of this state exercised their direct legislative power by adopting Initiative 276, now codified as the public disclosure act.3 That act mandated a broad range of disclosure in four areas of government, namely: campaign financing; lobbyist reporting; reporting of elected officials' financial affairs; and pub-*619lie records. The case before us involves the latter category, disclosure of public records. This part of Initiative 276 is presently codified as RCW 42.17.250-.340 and is commonly referred to as the "state freedom of information act". It is so referred to because it was modeled after the federal Freedom of Information Act (FOIA).4 Though the two enactments are in many respects similar to each other, there are also some basic differences between them — particularly in the statutory exemptions to disclosure.
One of the most notable aspects of Initiative 276 was the extraordinarily broad range of citizen support that achieved its enactment after legislative supporters were unsuccessful in passing comparable legislation in 1971.5 As this court itself expressed it at the time the constitutionality of Initiative 276 was upheld, "[i]t is certainly not the function or prerogative of the courts to second guess and substitute their judgment at every turn of the road for the judgment of legislators in matters of legislation. So it is, or should be, in the case of direct legislation by the people via the initiative process."6 Yet that is precisely what the majority does with respect to the disclosure of public records section of Initiative 276. In touching upon what made Initiative 276 a matter of such critical importance to the state, this court in Fritz v. Gorton, 83 Wn.2d 275, 517 P.2d 911, appeal dis*620missed, 417 U.S. 902, 41 L. Ed. 2d 208, 94 S. Ct. 2596 (1974) held as follows:

We accept as self-evident the suggestion in the brief of intervenors (The League of Women Voters) that the right to receive information is the fundamental counterpart of the right of free speech.

(Italics mine.) Fritz, at 296.
The declaration of policy provision of Initiative 276 is emphatic in this regard:
The provisions of this chapter shall be liberally construed to promote . . . full access to public records so as to assure continuing public confidence of fairness of elections and governmental processes, and so as to assure that the public interest will be fully protected.
(Italics mine.) RCW 42.17.010(11) (part). Further,

[t]he provisions of this act are to be liberally construed to effectuate the policies and purposes of this act.

(Italics mine.) RCW 42.17.920 (part).
The access provisions of the state freedom of information act mandate that "[e]ach agency, in accordance with published rules, shall make available for public inspection and copying all public records." (Italics mine.) RCW 42.17-.260(1) (part). Further, "[pjublic records shall be available for inspection and copying, and agencies shall, upon request for identifiable public records, make them promptly available to any person." (Italics mine.) RCW 42.17.270 (part).
And if the foregoing were not already clear enough, this court in a unanimous opinion has directly held that the public disclosure act is a strongly worded mandate for broad public disclosure of public records, is to be liberally construed to promote full access to public records and the burden of proof is on the agency to prove it does not have the duty to disclose.7
Of course this state's public policy is also "mindful of the right of individuals to privacy", RCW 42.17.010(11) (part), *621but not in the sense of providing any broad, overall privacy exemption such as the majority now purports to discover. The act does not bear the tortured reading the majority now gives it. But to fully understand this, it is first necessary to review the manner in which the act, as written, deals with protecting privacy rights.
The state freedom of information act provides specific statutory exemptions from disclosure for those particular categories of public records most capable of causing substantial damage to the privacy rights of citizens or damage to vital functions of government if they are disclosed. These statutory exemptions were carefully drawn and have subsequently been changed and added to by the Legislature as it deemed necessary.
In referring to what an agency is to do before releasing public records, the majority opinion uses terms such as "analyzing", "weighing" and "balancing". As I read the act, it is the people themselves who did the necessary analyzing, weighing and balancing at the time they adopted Initiative 276 (and as the Legislature also did when it amended the act). What resulted was the following list of statutory exemptions from disclosure:
Certain personal and other records exempt. (1) The following are exempt from public inspection and copying:
(a) Personal information in any files maintained for students in public schools, patients or clients of public institutions or public health agencies, welfare recipients, prisoners, probationers, or parolees.
(b) Personal information in files maintained for employees, appointees, or elected officials of any public agency to the extent that disclosure would violate their right to privacy.
(c) Information required of any taxpayer in connection with the assessment or collection of any tax if the disclosure of the information to other persons would (i) be prohibited to such persons by RCW 82.32.330 or (ii) violate the taxpayer's right to privacy or result in unfair competitive disadvantage to the taxpayer.
(d) Specific intelligence information and specific investigative records compiled by investigative, law enforce*622ment, and penology agencies, and state agencies vested with the responsibility to discipline members of any profession, the nondisclosure of which is essential to effective law enforcement or for the protection of any person's right to privacy.
(e) Information revealing the identity of persons who file complaints with investigative, law enforcement, or penology agencies, other than the public disclosure commission, if disclosure would endanger any person's life, physical safety, or property: Provided, That if at the time the complaint is filed the complainant indicates a desire for disclosure or nondisclosure, such desire shall govern: Provided, further, That all complaints filed with the public disclosure commission about any elected official or candidate for public office must be made in writing and signed by the complainant under oath.
(f) Test questions, scoring keys, and other examination data used to administer a license, employment, or academic examination.
(g) Except as provided by chapter 8.26 RCW, the contents of real estate appraisals, made for or by any agency relative to the acquisition or sale of property, until the project or prospective sale is abandoned or until such time as all of the property has been acquired or the property to which the sale appraisal relates is sold, but in no event shall disclosure be denied for more than three years after the appraisal.
(h) Valuable formulae, designs, drawings, and research data obtained by any agency within five years of the request for disclosure when disclosure would produce private gain and public loss.
(i) Preliminary drafts, notes, recommendations, and intra-agency memorandums in which opinions are expressed or policies formulated or recommended except that a specific record shall not be exempt when publicly cited by an agency in connection with any agency action.
(j) Records which are relevant to a controversy to which an agency is a party but which records would not be available to another party under the rules of pretrial discovery for causes pending in the superior courts.
(k) Records, maps, or other information identifying the location of archaeological sites in order to avoid the looting or depredation of such sites.
(l) Any library record, the primary purpose of which is *623to maintain control of library materials, or to gain access to information, which discloses or could be used to disclose the identity of a library user.
(m) Financial information supplied by or on behalf of a person, firm, or corporation for the purpose of qualifying to submit a bid or proposal for (a) a ferry system construction or repair contract as required by RCW 47.60.680 through 47.60.750 or (b) highway construction or improvement as required by RCW 47.28.070.
(n) Railroad company contracts filed with the utilities and transportation commission under RCW 81.34.070, except that the summaries of the contracts are open to public inspection and copying as otherwise provided by this chapter.
RCW 42.17.310(1).8
This court in Hearst Corp. v. Hoppe, 90 Wn.2d 123, 130, 580 P.2d 246 (1978) could not have been more clear when it held:

The statutory scheme establishes a positive duty to disclose public records unless they fall within the specific exemptions.

(Italics mine.) I do not see how the act itself or Hearst could be clearer — public records must be disclosed unless they come within one of the statutory exemptions. There is simply no "general personal privacy exemption" in the act, the reasoning in the majority opinion to the contrary notwithstanding.
These statutory exemptions allow, but do not absolutely compel, an agency to withhold records in certain cases; fur*624ther, if only a portion of a public record is covered by an exemption, the agency is required to disclose the remaining separable portions of the record. These principles are explained in two sections of the statute just following the above quoted section listing the statutory exemptions:
Except for information described in subsection (l)(c)(i) of this section and confidential income data exempted from public inspection pursuant to RCW 84.40.020, the exemptions of this section are inapplicable to the extent that information, the disclosure of which would violate personal privacy or vital governmental interests, can be deleted from the specific records sought. No exemption may be construed to permit the nondisclosure of statistical information not descriptive of any readily identifiable person or persons.
(Italics mine.) RCW 42.17.310(2).

Agency responses refusing, in whole or in part, inspection of any public record shall include a statement of the specific exemption authorizing the withholding of the record (or part) and a brief explanation of how the exemption applies to the record withheld.

(Italics mine.) RCW 42.17.310(4).
In view of the foregoing, how, under the state freedom of information act, should an agency respond to a request for access to public records when all or a part of the requested records are within one of the above statutory exemptions from disclosure? The answer is this: the agency should respond as RCW 42.17.310(2) and (4) (quoted just above) dictate. The agency deletes those portions of the requested records which in the agency's best judgment would unreasonably violate someone's personal privacy rights9 or damage some vital governmental interest.10 The agency then turns the remaining records over to the requestor of the documents, along with a statement explaining the particular exemption under which the agency made the deletion and containing a brief explanation of how that exemption *625applied to the portion of the record withheld.11
This manner of proceeding is again specifically authorized and dealt with in a preliminary provision of the state freedom of information act, which explains the mechanics the agency is to use in disclosing public documents and indexes. That provision reads:
Documents and indexes to be made public. (1) Each agency, in accordance with published rules, shall make available for public inspection and copying all public records. To the extent required to prevent an unreasonable invasion of personal privacy, an agency shall delete identifying details when it makes available or publishes any public record; however, in each case, the justification for the deletion shall be explained fully in writing.
(Italics mine.) RCW 42.17.260(1). It is the italicized language in this statute which the majority removes from context and then claims as the basis for its broad, overall personal privacy exemption to all disclosures under the act. This statute does not so provide at all; it is no more than a preliminary clause in a statute specifying what agency records must be made available to one requesting disclosure. This particular section of the statute merely explains to the agency the procedure to use in disclosing documents contained within the specific statutory exemptions which exempt matters that might violate someone's personal privacy rights. The substantive law as to what records are exempt is that contained in the exemption statute. See RCW 42.17.310(1), (2) and (4) set out above.12
The basic flaw in the majority's reasoning is that it tries to read a personal privacy exception into the state freedom of information act where none exists. The federal Freedom *626of Information Act does contain such a specific statutory exception. It exempts from disclosure all
personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy,
(Italics mine.) 5 U.S.C. § 552(b)(6). See Kronman, The Privacy Exemption to the Freedom of Information Act, 9 J. Legal Stud. 727 (1980). One searches our state exemption statutes13 in vain, however, for any such broad, overall personal privacy exemption; it is just not there. The majority opinion, not feeling constrained by that, simply writes such an exemption into our state freedom of information act. Since the drafter of our state act closely patterned it after the federal act, he or she cannot be assumed to have inadvertently left this provision out of the state act but, to the contrary, must be presumed to have intentionally left it out. It is fundamental that courts are not able to read into statutes things which are not there,14 yet that is precisely what the majority does.
To return, then, to the manner in which the state freedom of information act as written deals with protecting privacy rights. If the requestor of public documents is unwilling to accept agency edited records, or the agency's refusal to provide any records, then what? Then the requestor may seek judicial intervention and ask the superior court to order the agency to produce the documents in full. The three principal sections of the state freedom of information act which authorize such judicial intervention, are the following:
Inspection or copying of any specific records exempt under the provisions of this section may be permitted if the superior court in the county in which the record is maintained finds, after a hearing with notice thereof to every person in interest and the agency, that the exemption of such records is clearly unnecessary to protect any *627individual's right of privacy or any vital governmental function.
RCW 42.17.310(3).
Court protection of public records. The examination of any specific public record may be enjoined if, upon motion and affidavit, the superior court for the county in which the movant resides or in which the record is maintained, finds that such examination would clearly not be in the public interest and would substantially and irreparably damage any person, or would substantially and irreparably damage vital governmental functions.
RCW 42.17.330.
Judicial review of agency actions. (1) Upon the motion of any person having been denied an opportunity to inspect or copy a public record by an agency, the superior court in the county in which a record is maintained may require the responsible agency to show cause why it has refused to allow inspection or copying of a specific public record or class of records. The burden of proof shall be on the agency to establish that refusal to permit public inspection and copying is required.
(2) Judicial review of all agency actions taken or challenged under RCW 42.17.250 through 42.17.320 shall be de novo. Courts shall take into account the policy of this chapter that free and open examination of public records is in the public interest, even though such examination may cause inconvenience or embarrassment to public officials or others. Courts may examine any record in camera in any proceeding brought under this section.
RCW 42.17.340(1), (2).
It will be noted from the last of the three judicial intervention statutes just quoted that the policy of the act is there again underscored, "that free and open examination of public records is in the public interest, even though such examination may cause inconvenience or embarrassment to public officials or others." (Italics mine.)15 This declaration of policy is totally incompatible with the majority's sudden discovery of a general personal privacy exemption applicable to all public records. Significantly, as *628another of these three judicial intervention statutes also provides, the court may permit inspection and copying of a public record if the court finds that the statutory exemption16 "is clearly unnecessary to protect any individual's right of privacy or any vital governmental function."17
"Language within a statute must be read in context with the entire statute and construed in a manner consistent with the general purposes of the statute."18 The construction of the state freedom of information act, which I have set forth above, fully comports with this principle; the construction offered by the majority does not.
The construction set forth in this dissent also comports with this court's approach to the state freedom of information act in Hearst Corp. v. Hoppe, 90 Wn.2d 123, 580 P.2d 246 (1978) and, again, the majority's construction does not. Hearst did not deal with any broad overall "personal privacy exemption" hovering protectively over the release of all public records as the majority holds herein, but dealt with a statutory exemption that specifically protected a taxpayer's "right to privacy". That exemption is listed above along with the rest of the statutory exemptions from disclosure listed in RCW 42.17.310(1) set forth in full above, but for emphasis I will set it out again:
Information required of any taxpayer in connection with the assessment or collection of any tax if the disclosure of the information to other persons would (i) be prohibited to such persons by RCW 82.32.330 or (ii) violate the taxpayer's right to privacy or result in unfair competitive disadvantage to the taxpayer.
(Italics mine.) RCW 42.17.310(1)(c). The entire discussion of the right of privacy in Hearst, and the definition thereof, *629was in the context of this particular exemption. Hearst, at 134-38. As I have discussed above, the assessor thus had the right under this particular statutory exemption to delete those parts of the assessment records which would have unreasonably violated a taxpayer's right to privacy, but instead elected to not release any of the assessment records to the requestor. Pursuant to the judicial intervention statutes, also quoted above, the requestor took the matter to court. Following a hearing thereon, the superior court judge conducting the hearing made certain deletions from those records and then ordered the balance of the records released. The assessment records in question, showing the trial court's deletions, are contained in the appendix to this court's Hearst opinion at 140-43. On appeal, this court upheld the superior court judge's ruling. The vice of the majority opinion herein, however, is to declare a personal privacy right as to all public records, not just to those contained in certain statutory exemptions such as the assessor's records before the court in Hearst.
One additional point must be made concerning Hearst. In connection with the "right to privacy" exemption contained in the above quoted assessment records exemption, this court noted that the term was not defined in the statute and adopted the Restatement (Second) of Torts § 652D (1977) definition, i.e., whether the public record sought " (a) would be highly offensive to a reasonable person and (b) is not of legitimate concern to the public.'" Hearst, at 135-36. The majority in this case now also departs from that test and waters it down in the course of what it terms "refining" it. See majority, at 613. Since this definitional change serves only to further weaken the act, and for the reasons comprehensively discussed in Hearst, I would continue to adhere to the strict "right to privacy" standard adopted by this court in Hearst.
Yet other serious practical problems remain with regard to the new rule now adopted by the majority. Disclosure of any public record could support an argument that *630someone's privacy rights are violated thereby. Applying the majority's new "general personal privacy exemption" to all public records makes every employee of a public agency a 1-person censor of what public records will or will not be released. This warps the state freedom of information act 180 degrees off course, and renders it not a mere nullity, but worse, a statutory vehicle to suppress access to public records.
Since most people have neither the time nor the means to litigate such matters, a bureaucratic refusal of access to public records will in most cases be the end of the quest. The reality of this problem was forcefully addressed in a recent article in the State Bar News by the editor of the Spokane Chronicle and the Spokesman Review. It merits serious consideration. The editor, Curt Pierson, wrote:
The fact remains, however, that any editor worth his salt realizes that time with attorneys and in court is a necessary part of the job these days. Because if we don't oppose assaults on press freedom, access, the public's right to know, and a number of other causes we hold dear, then who will?
We editors stand to lose a lot if we do not stand up and fight. But the public stands to lose even more. It is not always easy, however, to persuade that public that we are really fighting on its behalf.
Spokane's newspapers had to go to court recently to get access to death certificates. What we wanted, specifically, were the certificates of premature babies who had died reportedly after having received a Vitamin E supplement which was subsequently recalled by the Federal Food and Drug Administration.
Officials denied us access to the certificates, first on privacy grounds, later contending that the staff lacked the time which would be required to get us the information we sought. We had been as specific as we could be in our request. We sought the certificates only of those babies under three months of age which had died at a specific hospital during four specific months. Still, we were told it would be far too time-consuming to dig out that information. So we had to go to court.
This was not an action so easily explained to the pub-*631lie. To many, it appeared that the newspapers were seeking the certificates so that they could harass the parents of the dead babies. That was not our intention.
We wanted, first, to establish once and for all that vital statistics — birth, death and marriage records — were public documents. It had never occurred to us that they were not, and now we had the opportunity to establish a precedent of substance.
Second, we wanted information that was available only through viewing the death certificates, including the causes of death as stated by the coroner, the ages of the babies, and the identities of the attending physicians.
We got that information. And we paved the way for others to get similar information in the future.
Pierson, The Media Point of View, Wash. State Bar News 17-18 (Feb. 1985).
In adopting the state freedom of information act in 1972, the people of this state exercised their sovereign power to make a commitment to protect the right of the public to government information. The act rests upon the fundamental premise that government information should be available to the public absent a compelling reason for nondisclosure. This premise, in turn, springs from the principle, embodied in both the state and federal constitutions, that a free press and an informed public are the twin pillars of meaningful public debate. A basic strength of this Republic is the dynamic quality of that debate. Public access to government information is a cornerstone of our democratic institutions. In short, public business is the public’s business! Since the majority opinion radically departs from these fundamental principles, I dissent.19
I concur only in that part of the majority opinion which awards attorneys' fees to the requestor of the records; denies assessing penalties under the circumstances; and *632declines on the limited record before us to consider the constitutional claims.
Dore and Durham, JJ., concur with Andersen, J.

RCW 42.17.250-.340.


RCW 42.17.


 5 U.S.C. § 552. See Hearst Corp. v. Hoppe, 90 Wn.2d 123, 128, 580 P.2d 246 (1978).


The Coalition for Open Government (COG) was the moving force behind Initiative 276. Supporting COG were government officials, organized labor, a large segment of the press and such diverse groups as: American Association of University Women; League of Women Voters of Washington; the Municipal League of Seattle and King County; Common Cause; Young Republicans of King County; the Washington Environmental Council; the Washington State Council of Churches; the Seattle Press Club; CHEC-Choose an Effective City Council; and Seattle-King County Bar Association, Young Lawyers Section. See Marianne Kraft Norton's history of the initiative quoted by this court in Fritz v. Gorton, 83 Wn.2d 275, 284-86, 517 P.2d 911, appeal dismissed, 417 U.S. 902, 41 L. Ed. 2d 208, 94 S. Ct. 2596 (1974).


Fritz, at 283.


Hearst, at 127.


It should be noted that the act also contains a "prohibition" from disclosure in RCW 42.17.260(5), later amended by the Legislature (certain lists of individuals prohibited from disclosure for commercial purposes).
The Legislature then later added yet another exemption, but for reasons known only to the sponsors of that amendment, this exemption was placed in a separate section rather than being added to the statutory exemptions listed in RCW 42.17.310(1). The additional exemption is RCW 42.17.315 (documents given to colleges, universities, libraries and archives on condition that public access to them be restricted or regulated need not be disclosed).
What is said herein pertaining to the statutory exemptions in RCW 42.17-.310(1) also generally pertains to the prohibition from disclosure in RCW 42.17-.260(5) and to the additional exemption contained in RCW 42.17.315.


See also AGO 1 (1980).


RCW 42.17.310(2).


RCW 42.17.310(4).


A1so see discussion of federal FOIA and exemptions thereunder in NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 221-22, 57 L. Ed. 2d 159, 98 S. Ct. 2311 (1978); Stokes v. Brennan, 476 F.2d 699, 700-01 (5th Cir. 1973); Duncan v. United States Civil Serv. Comm'n, 426 F. Supp. 41, 43 (E.D. La. 1976); Sonderegger v. United States Dep't of Interior, 424 F. Supp. 847, 851, 856 (D. Idaho 1976).


See RCW 42.17.310; RCW 42.17.260(5); RCW 42.17.315.


King Cy. v. Seattle, 70 Wn.2d 988, 991, 425 P.2d 887 (1967).


RCW 42.17.340(2).


See RCW 42.17.310(1) set out in full herein.


RCW 42.17.310(3).


Nationwide Papers, Inc. v. Northwest Egg Sales, Inc., 69 Wn.2d 72, 76, 416 P.2d 687 (1966).


The majority opinion holds that "[w]e reverse and remand with directions to enter disclosure orders in conformity with this opinion." Since that holding includes a direction to the trial court to reconsider its earlier decision in light of the majority opinion's new "general personal privacy exemption" and new definition of the "right to privacy", I cannot concur in either the majority's holding nor the result thereof.